DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/342,549, filed on 4/17/2019.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “111D” has been used to designate both “actual power output” and “targeted power output”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Luchsinger (WO 2015/032652 A1).
	Regarding claim 1, Luchsinger discloses a method for operation of a system for airborne wind energy production that includes a ground station (5 of Figures), an airborne glider (2, 20 of Figures) with an airfoil (21 of Figures), and a tether (3 of Figures) connecting said glider with said ground station, wherein said ground station includes a rotatable reel (6, 7 of Figures) for storing excess length of said tether and an electrical rotary machine (8, 9 of Figures) in effective connection to said reel, the method comprising: 
operating said system in a regular operation mode with repeated operation cycles, wherein each of said repeated operation cycles includes: 
(a) a production phase (Pg. 5, lines 10-14; Pg. 11:6-23) with increasing free length of the tether including flying said glider away from said ground station and producing energy by driving said electrical rotary machine via the tether using lift generated by said airfoil of said glider exposed to wind, and 
(b) a reel-in phase (Pg. 5, lines 10-14; Pg. 11:6-23) with decreasing free length of the tether including flying said glider towards said ground station, 
monitoring wind conditions (Pg. 27; discloses 3 wind conditions monitored); and 
changing operation of said system to a low wind operation mode when the monitored wind conditions drop below a predetermined lower wind condition threshold (Pg. 27 discloses low wind operation mode “low wind speeds…, there are no constrains for the tether force and generator power”; low, medium, high wind conditions) or changing operation of said system to a high wind operation mode when the monitored wind conditions raise above a predetermined upper wind condition threshold in order to prioritize risk mitigation over energy production and thereby assure system safety (the claims do not require the method to be this particular option)
wherein said low wind operation mode includes a repeated low wind operation cycle (Pg. 27), 
said low wind operation cycle comprising a first phase with increasing free length of said tether including flying said glider away from said ground station, and 
said low wind operation cycle further comprising a second phase with decreasing free length of said tether including flying said glider towards said ground station, 
wherein said glider is pulled towards said ground station via said tether during at least a part of said second phase, thereby increasing velocity of said glider, and 
wherein the increased velocity is used to raise an altitude of said glider during a following second phase (Pg. 10:13-19).
Regarding claim 2, Luchsinger discloses wherein each of said operation cycles of said regular operation mode comprises a first transitional phase between the production phase and the reel-in phase, or wherein each of said operation cycles of said regular operation mode comprises a second transitional phase between the reel-in phase and the production phase of a next operation cycle of said regular operation mode (Pg. 5, lines 10-14; Pg. 11:6-23).
Regarding claim 3, Luchsinger discloses wherein operation of the system is changed to the low or the high operation modes during said first transitional phase or said second transitional phase (Pg. 5, lines 10-14; Pg. 11:6-23; Pg. 27).
Regarding claim 4, Luchsinger discloses wherein during said production phase, flight of said glider (2, 20 of Figures) is controlled for maximum lift and a tension (Pg. 16:14-26) of said tether (3 of Figures) is controlled for maximum power output via torque control by said electrical rotary machine (8, 9 of Figures).
Regarding claim 5, Luchsinger discloses wherein power output of said system is reduced by temporarily reducing efficiency of said system for power production (Pg. 25:10-15).
Regarding claim 6, Luchsinger discloses wherein system efficiency is temporarily reduced by retaining tension of said tether (3 of Figures) above a predetermined tension threshold, and wherein said tension threshold is a function of wind conditions or of system design parameters or of system state parameters (Pg. 25:10-15).
Regarding claim 7, Luchsinger discloses wherein system efficiency is temporarily reduced by retaining lift of said glider (2, 20 of Figures) below a predetermined lift threshold, wherein said lift threshold is a function of wind conditions or of system design parameters or of system state parameters (Pg. 25:10-15).
Regarding claim 8, Luchsinger discloses wherein system efficiency is temporarily reduced by increasing an elevation or a size of a flight pattern (Pg. 10:1-19) for said glider (2, 20 of Figures).
Regarding claim 9, Luchsinger discloses wherein said high wind operation mode includes a repeated high wind operation cycle, 
said high wind operation cycle comprising the production phase (Pg. 5, lines 10-14; Pg. 11:6-23) with increasing free length of tether (3 of Figures) including raising an altitude of said glider (2, 20 of Figures), thereby producing energy by driving said electrical rotary machine (8, 9 of Figures) via the tether using lift generated by said airfoil (21 of Figures) of said glider exposed to wind, and said high wind operation cycle further comprising the reel-in phase (Pg. 5, lines 10-14; Pg. 11:6-23) with decreasing free length of tether including lowering the altitude of said glider, wherein apart from altitude variations said glider remains substantially stationary.
Regarding claim 10, Luchsinger discloses wherein said high wind operation mode comprises controlling (via 13 of Figures) flight of said glider (2, 20 of Figures) to hover stationary at wind conditions above a predetermined critical wind conditions threshold (Pg. 25:10-15), and 
wherein said critical wind conditions threshold is higher than said predetermined upper wind condition threshold (Pg. 25:10-15).
Regarding claim 11, Luchsinger discloses a system for airborne wind energy production comprising: 
a ground station (5 of Figures); 
a glider (2, 20 of Figures) with an airfoil (21 of Figures); and 
a tether (3 of Figures) for connecting said glider with said ground station; 
wherein said ground station comprises a rotatable reel (6, 7 of Figures) for storing excess length of said tether and an electrical rotary machine (8, 9 of Figures) in effective connection to said reel, and 
wherein said system is configured to operate in accordance with the method of claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tattersfield (US 2013/0285377) and Calverley (US 2011/0266809) disclose changing system operation to prioritize risk mitigation and assure system safety.
Da Costa Duarte Pardal (US 2009/0278353) discloses changing operation to a high wind operation mode to prioritize risk mitigation and assure system safety.
Marzelius (WO 2014/120058 A1), Prewer (WO 2010/122292 A2), and Goldstein (WO 2014/109917 A1) disclose a system for airborne wind energy production comprising ground station, glider with airfoil, tether, rotatable reel, and electrical rotary machine that reels in and reels out.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832